                                         Case 4:19-cv-00083-PJH Document 107 Filed 02/24/21 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6
                                         JAYSON HUNTSMAN,
                                  7                                                      Case No. 19-cv-00083-PJH
                                                       Plaintiff,
                                  8
                                                v.                                       ORDER
                                  9
                                         SOUTHWEST AIRLINES CO.,                         Re: Dkt. No. 106
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The court is in receipt of the parties’ joint “Stipulation Requesting Clarification of
                                  14   Sealing Order.” Dkt. 106. In the stipulation, the parties request “clarification of whether
                                  15   the Court intended to permit the photograph to be filed under seal,” referring to the
                                  16   photograph located at Dkt. 99-7 at 24 (Berry Decl. Ex. B at P000026).
                                  17          The court GRANTS the request to file the photograph located at Dkt. 99-7 at 24
                                  18   (Berry Decl. Ex. B at P000026) under seal.
                                  19          IT IS SO ORDERED.
                                  20   Dated: February 24, 2021
                                  21                                                 /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  22                                                 United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
